Case 5:18-cv-01882-JGB-SHK Document 100-1 Filed 05/24/19 Page 1 of 2 Page ID
                                 #:2862




                     Exhibit L1
   Case AMINOS
BCAA    5:18-cv-01882-JGB-SHK DocumentCREATINETM
                        • SUPER       100-1 Filed 05/24/19 • Page 2 of 2 Page
                                                               ULTRA          ID
                                                                            COQ10
                                    #:2863
                                                                                                                                              CONTAINS NO FRUIT JUICE

                                                                                                                                  'Nutrition                 Facts
                                                                                                                                   Serving Size 1 can (16 fl oz [473 mL])
       614                                                  "                S'
                                                                                                                                    Amount Per Serving
     V          Oj       ‘41              I            I                                                                            Calories 0         Calories from Fat 0
            POTENT BRAIN AND BODY FUEL                                                                                                                                       % Daily Value*
                                                                                                                                    Total Fat 0 g                                      0%*
             BY THE MAKERS OF THE LEGENDARY
                                                                                                                                     Saturated Fat 0 g                                 0%*
         REDLINE ENERGY PRODUCTS                                                                                                     Trans Fat 0 g
    Make no Mistake - BANG® is not your                                                                                             Cholesterol 0 mg                                         0%*
 stereotypical high sugar, life-sucking soda                                                                                        Sodium 40 mg                 2%*
   masquerading as an energy drink! High
                                                                                                                                    Potassium 85 mg              2%*
  sugar drinks spike blood sugar producing
   metabolic mayhem causing you to crash                                                                                            Total Carbohydrate 0 g       OW
 harder than a test dummy into a brick wall.                                                                                         Dietary Fiber 0 g           0%*
    Power up with BANG's potent brain &                                                                                              Sugars 0 g
body-rocking fuel: Creatine, Caffeine, CoGI10                                                                                       Protein 0 g
  & BCAAs (Branched Chain Amino Acids).                                                                                             Vitamin C 50%t • Niacin 25%t
Life is an Xtreme Sport and BANG® is the                                                                                            Vitamin B6 25%t • Vitamin B12 25%t
Xtreme Energy source to Live Life Xtreme!                                                                                           Magnesium 2%t
                                                                                                                                    l'amerd INdly Values we based on a 2,000 cake% dist
                                                                 PATENT                                                             Not a significant sane of vIlemln A, calcium and Iron.
                                                                E1.4415.4BEI
                                                                                                                                  IIIIREINEM Carbonated max, citric acid anhydrous, natual
                                                                                                                                  %was, caffeine anhydrous, sod= benwate (preserves
                                                                                                                                  freshness), potassbn citrate monohydratasudakmaL-Leudne,
                                                                                                                                  potassium phosphate dibasic, vitamin C (asombic acid),
                             Made in USA from Domestic                                                                            acesulfame plarodurn, potassium =bate (preserves
                              and Imported Ingredients                                                                            *wayless), ma:slum chkstie, SUPER CHBOWErm
                                                                                                                                  (Creatyk-Lersire [Cream bonded to L-Lersire1), L-iseleudne,


                                                                                      -%-e%Ai
                                                                                         --
                                                                                                                                          coldum chloride, calcium disabsn EDTA, vitamin EO
                                                                                                                                  (nlacinambs), Co1310 (coenzyme 010), vitamin B6 (pyrkkaine


                           0                     0
                                                                                                                                  hydrochloride), and vitamin 1112 (mellbtobalamia.
                                                                                                                                                                               ii4 M.1,11    11
  0g                                                                    0              POTENT BRAIN AND BODY FUEL
TOTAL CARDS
  PER CAN
                       SUGARS
                         PER CAN
                                              CALORIES
                                               PER CAN
                                                                      ARTIFICIAL
                                                                       COLORS
                                                                                                                                     Warning: Too
                                                                                                                                     much caffeine
                                                                                                                                                                                                       1
                                                                                                                                       may cause
                                                                                                                                      nervousness,                                                ti
Caution: Do not use this product if you are pregnant or nursing. Do not consume                                                        Irritability,
this product if you are taking any prescription drug andfor have any medical
condition. The user of this product assumes all liability nits product is used in a                                             aV   sleeplessness,
manner not consistent with label guhielines.                                                                                       and, occasionally,
This product contains caffeine and should not be used with any latter caffeine
                                                                                                                                    rapid heartbeat.
containing products. This product Is Intended for use by healthy individuals only.                                                 Not recommended                                                co
 At the time of manufactudng. Some vitamins are likely to degrade.                                                                      for use by
                                                                                                                                       individuals
                                                                                                                                   under 18 years of
    02017 VITAL PHARMACEUTICALS, INC. ALL RIGHTS RESERVED.
   To report a serious adverse event or obtain product Information,                       LEMON DROP                                age. One serving
                                                                                                                                   of BANG provides
contec11600 North Fork Ihtve,Weston, FL 33326 USA • 19541641-O570       t
                                                                            FECTCLE
                                                                                                 Natural Flavors       0                300 mg of
                                                                                                                                                                                                  O
              VPXSP0 RTS.00M                                                                16 11 02 (1 PI) 473 mL   CALORIES      caffeine which is
                                                                                                                                     more than two
                                                                                                                     PER CAN         cups of coffee.
